Order entered September 23, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00114-CR
                                No. 05-20-00115-CR

                  TERRANCE MALEK THOMAS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 204th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F19-34509-Q & F19-34508-Q

                                      ORDER

      Before the Court is the State’s September 22, 2020 motion for an extension

of time to file its brief. We GRANT the motion and ORDER the State’s brief

received along with the motion filed as of the date of this order.

      These appeals are at issue and will be set for submission in due course.



                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE